Opinion issued March 31, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-11-01125-CR
                           ———————————
                   ELISA MERRILL WILSON, Appellant
                                       V.
                         STATE OF TEXAS, Appellee



               On Appeal from the County Court at Law No. 2
                         Fort Bend County, Texas
                   Trial Court Case No. 10CCR149142



                         MEMORANDUM OPINION
      In 2011, a Fort Bend County jury found Elisa Wilson guilty of telephone

harassment, and the trial court assessed punishment of 180 days in jail, probated

for 12 months. See TEX. PENAL CODE ANN. § 42.07(a)(4) (West Supp. 2014).

Wilson appealed her conviction, raising four issues: (1) that the evidence was
insufficient to support the conviction; (2) that the trial court erred in rejecting

Wilson’s proffered jury instruction; (3) that the trial court abused its discretion in

overruling Wilson’s objection to the State’s extraneous-offense evidence; and (4)

that the trial court abused its discretion in excluding proffered defense evidence.

On original submission to this court, we found the evidence insufficient and, as a

result, reversed. The Court of Criminal Appeals reversed, holding that evidence

that Wilson left six telephone messages for Nicole Bailey over a 10-month period

supported the statutory requirement of “repeated telephone calls” and that the

benign content, or the facially legitimate purpose, of a telephone call does not

legally negate the prohibited intent of the call. The Court of Criminal Appeals

remanded the case to this Court for consideration of Wilson’s jury-charge and

evidentiary complaints. Also, Wilson seeks to raise both facial and as-applied First

Amendment challenges to the telephone harassment statute in a supplemental brief

filed after remand. We affirm.

                                    Background

      The information against Wilson charged that, “on or about April 6, 2009

thr[ough] March 3, 2010, [Wilson] did then and there, with intent to harass, annoy,

alarm, abuse, torment or embarrass Nicole Bailey, make repeated telephone

communications to Nicole Bailey in a manner reasonably likely to harass or annoy

or alarm or abuse or torment or embarrass or offend the said Nicole Bailey.” The



                                          2
jury heard evidence that Wilson left six telephone messages for Bailey, on April 6,

2009, June 11, 2009, August 31, 2009, September 5, 2009, December 23, 2009,

and February 5, 2010. In these messages, Wilson:

         •    said that she saw a dog in her yard that looked like another
              neighbor’s dog and asked Bailey to let them know that the
              neighbor could come pick it up if they were missing their dog;

         •    told Bailey that she did not want Bailey to talk to her or
              approach her in public ever again;

         •    referred to an incident that occurred on August 30, 2009, in
              which Wilson followed Bailey through a grocery store
              screaming at her; Wilson said that she was caught off guard
              and thought “it was an attack,” and stated that she was calling
              to say she was sorry;

         •    complained that the work Bailey was having done on her
              driveway was against the deed restrictions;

         •    told Bailey that she saw what looked like cement debris from
              the driveway job that needed to be cleaned up, and that she
              was asking her “nicely this time”; and

         •    reminded Bailey that Wilson had surveillance cameras, told
              Bailey that she could “come pick up her newspaper,” and
              warned Bailey to leave her alone and not “accost” or “harass”
              her any more.

      The content of Wilson’s calls was not overtly harassing. For this reason, the

State sought to admit evidence of Wilson’s various interactions with Bailey and

other neighbors over the course of several years.




                                         3
      Bailey moved into a Fort Bend County subdivision in 2000. She became

acquainted with her neighbors, the Wilsons. After Stephanie Ballard and her

husband moved into the neighborhood, they all became friends and socialized

frequently. Bailey and Wilson developed a close friendship, which they likened to

a “mother-daughter” relationship. Ballard and Bailey, who were nearer each other

in age, also became close friends.

      The first witness to testify at trial was Stephanie Ballard. In December

2004, the Ballards held a Christmas party, which Bailey and the Wilsons attended.

The party took on a celebratory tone until the conversation turned to politics.

Ballard’s husband said something that upset Wilson. She raised her voice, and,

using profanity, left abruptly.

      The Ballards’ relationship with Wilson became strained. When Wilson set

off fireworks in early 2005, Ballard, upset that the noise had awakened her toddler,

went outside and confronted Wilson. The next day, she went to Wilson’s home to

discuss the situation, Wilson invited her into her dining room, went into the

kitchen, and returned holding a revolver, which she placed on the table pointing

toward Ballard. Then, Wilson told Ballard, “If you would like to talk, let’s go

ahead and talk.” Wilson explained to Ballard her understanding of her legal right

to set off fireworks.




                                         4
         After that incident, Wilson set off fireworks with greater frequency,

beginning early in the morning and sometimes hourly. Ballard filed a lawsuit in

the justice court seeking a “peace bond” to prevent Wilson from setting off

fireworks.    Bailey agreed to appear at the hearing on Ballard’s behalf.        The

proceeding was unsuccessful; the justice court decided that Wilson was acting

within her rights to set off the fireworks.

         After the hearing, Wilson became even more hostile to Ballard and turned

against Bailey for siding with Ballard. She continued discharging fireworks and

made other loud noises with an air horn and her car horn. According to Ballard,

Wilson reported child abuse to Children’s Protective Services, alleging that Ballard

was mentally unstable and that she “was involved in a pornographic pedophile

website, that [her] children were being used for a pornographic website of some

sort.”

         In December 2005, the Ballards went to Bailey’s home to greet her during

the holidays and encountered Wilson, who had also been invited. Wilson leaned

toward Ballard’s husband to greet him, and he backed away from her. Shortly

thereafter, the Ballards received a letter from Wilson’s lawyer alleging that Ballard

had assaulted Wilson during the incident. Around the same time, the Ballards

found nails in their car tires, which they attributed to Wilson. Ballard testified to

various other incidents involving Wilson, including the following:



                                              5
         • When Ballard returned home from the hospital with her second child,
           she noticed a sign in Wilson’s window stating: “Never mind the gun.
           Beware of the neighbor”;

         • Wilson took pictures of her and her children when they were out in
           the front yard;

         • Wilson filed a false report with Animal Control that the Ballards
           allowed their dog to run loose in a rabid state.

      Ballard explained that she and her family moved from the neighborhood

specifically because of Wilson’s behavior toward them. After they moved, Ballard

testified, Wilson

         • came to Ballard’s workplace and told Ballard to stop sending her
           letters, which Ballard had not sent in the first place;

         • told Ballard’s boss, “Do you know . . . what kind of person you have
           working for you?,” after which she was dismissed from the premises;

         • called Ballard twice on her cell phone in January 2010 and talked
           about incidents with her (and Ballard’s former) neighbors, which
           Ballard found harassing; and

         • came up to the Ballards in a restaurant and told them how much she
           liked their new house, which unnerved Ballard because she had taken
           lengths to keep Wilson from knowing her new home’s location and
           Wilson’s description indicated that she knew where they lived.

      The second witness to testify at trial was Tim Simmons, the neighborhood’s

representative to the homeowner’s association. Simmons related his experience in

dealing with Wilson in 2001, when the HOA sought easements from residents to

build a community fence around the perimeter. Simmons testified that Wilson



                                       6
agreed to allow the fence to be on her property, but that she resisted signing an

easement to the HOA. Simmons also testified to many neighborhood complaints

he received about Wilson, including a 2006 complaint from Ballard about Wilson’s

use of firecrackers, and that the association had received fewer complaints about

Ballard and none about Bailey. Simmons recalled that Wilson began screaming at

him and his wife at an HOA meeting. In a 2007 election, Wilson’s husband ran

against Simmons for the neighborhood representative position and lost.       The

following Halloween, Wilson decorated her fence with a ghoulish figure and put a

sign on it with the name “Sam” referring to Simmons’s wife.

      The third witness was Lisa Decoster, another of Wilson’s neighbors.

Decoster testified that in 2005 and 2006, she took care of the Wilsons’ dog when

they were away. She described the Wilson’s home as “unusual,” because it had pet

feces on the floor and multiple law books on the dining room table. Decoster

corroborated Simmons’s testimony that Wilson was argumentative at HOA

meetings. Decoster also testified Wilson taped a letter on neighborhood doors in

November 2007 that talked about Stephanie Ballard in a “negative” and

“derogatory” way and had nothing to do with the ongoing HOA election.

According to Decoster, Wilson pointed out Bailey’s home to her and told her that

that Bailey made pornography videos and was a drug dealer.




                                       7
      The first day of trial closed with testimony from Joan Hendricks, another

neighbor. Like Ballard and Bailey, Hendricks had been friends with Wilson but

was no longer. Hendricks buttressed previous testimony concerning Wilson’s

behavior, including her propensity to set off fireworks and make other loud noises,

her animosity toward Simmons’s wife, problems with Wilson’s behavior raised at

HOA meetings, and Wilson’s false assault allegations against Ballard’s husband.

Hendricks recounted that her friendship with Wilson ended in late 2008.

Hendricks had watched the Wilsons’ home when they were out of town, and, when

the Wilsons returned, Wilson made a police report falsely alleging that Hendricks’s

daughter had taken Wilson’s car for a joyride. Hendricks told the jury that Wilson

would throw firecrackers at her husband when he was out or at their cars in the

driveway. She also described an incident where she saw Wilson walking in the

street with a large kitchen knife, which, Wilson told her, was to protect herself

against loose dogs.

      Enrique Ozuna, who married Nicole Bailey in 2011, testified the following

morning. He explained that he first encountered Wilson while at the grocery store

with Bailey and that Wilson had screamed at them and accused them of being

involved in prostitution.

      Bailey testified next. She described her circumstances when she moved into

the neighborhood and how she became friends with Wilson. She recounted a trip



                                        8
that she took with Wilson to California following the death of Wilson’s father, and

that Bailey was taken aback at Wilson’s confrontations with her former

stepmother, whom Wilson accused of having murdered him, and area law

enforcement.

      Bailey explained that her friendship with Wilson ended when she testified on

behalf of the Ballards at the peace bond proceeding. Wilson sued Bailey for

negligence under her homeowner’s insurance policy based on the December 2005

incident involving Ballard’s husband.

      Bailey testified that she sent letters to Wilson and her lawyer in April 2006

asking Wilson to stop calling her. According to Bailey, three CPS complaints were

made concerning Ballard’s children and included allegations that Bailey was using

the children for internet pornography.       Bailey also described Wilson’s 2008

Halloween decorations and the reference to Simmons’s wife. According to Bailey,

Wilson also harassed her by calling the police and feigning concern that Bailey

was suicidal, which caused the police to visit Bailey’s home. Bailey explained the

situation to the police, and the police instructed Wilson to stop communicating

with Bailey. Wilson retaliated by throwing dog feces into Bailey’s yard and

throwing fireworks at her car.




                                         9
      Bailey testified to the details of the messages that Bailey left on her

telephone answering machine on six occasions—April 6, 2009; June 11, 2009;

August 31, 2009; September 5, 2009; December 23, 2009; and February 5, 2010.

      Officer Stevenson with the Fort Bend County Sheriff’s Department testified

about his investigation of the harassment complaint made by Ballard. He learned

of Wilson’s treatment of Bailey in the course of that investigation, and he recorded

Bailey’s statement to serve as the basis for her harassment complaint.

                                    Discussion

I.    Charge Error

      During the charge conference, Wilson asked the trial court to include her

proposed definition for “repeated telephone communications” to mean “more than

one telephone call in close enough proximity to properly be termed a single

episode.” The trial court refused the instruction which, Wilson claims, was error.

      The trial court must give the jury a written charge that sets forth the law

applicable to the case. TEX. CODE CRIM. PROC. ANN. art. 36.14 (West 2007). We

review a claim of jury-charge error using the procedure set out in Almanza v. State,

686 S.W.2d 157 (Tex. Crim. App. 1985), which first requires us to determine

whether there is error in the charge. Ngo v. State, 175 S.W.3d 738, 743 (Tex.

Crim. App. 2005) (citing Middleton v. State, 125 S.W.3d 450, 453 (Tex. Crim.

App. 2003)). Where, as here, the appellant has properly preserved a claim of



                                        10
charge error by an objection or request for instruction, we must reverse if the error

is calculated to injure the defendant’s rights, that is, if there was “some harm.”

Treviño v. State, 100 S.W.3d 232, 242 (Tex. Crim. App. 2003).

      The Court of Criminal Appeals disavowed our reliance on the proffered

instruction in overruling Wilson’s legal sufficiency challenge. See State v. Wilson,

448 S.W.3d 418, 422–23 (Tex. Crim. App. 2014). In the context of Wilson’s

charge complaint, we look to whether the instruction properly set forth the law

applicable to the case.

      The Court of Criminal Appeals held that the trial court erred in submitting

an instruction purporting to define a statutorily undefined term in Kirsch v. State,

357 S.W.3d 645 (Tex. Crim. App. 2012). The defendant was charged with DWI

under section 49.04 of the Texas Penal Code, which provides that “[a] person

commits an offense if the person is intoxicated while operating a motor vehicle in a

public place.” TEX. PENAL CODE ANN. § 49.04(a), quoted in Kirsch, 357 S.W.3d at

649–50. In that case, the defendant objected to the inclusion in the charge of the

definition of “operate” as “to exert personal effort to cause the vehicle to function.”

      The Court looked to the Code Construction Act for guidance, which

provides that statutorily undefined words and phrases shall be “construed

according to the rules of grammar and common usage.” Kirsch, 357 S.W.3d at 650

(quoting TEX. GOV’T CODE ANN. § 311.011). Words that have a technical or



                                          11
particular legal meaning may require definition in the charge, but common terms

that have not acquired a technical meaning and may be interpreted according to

their common usage need not be defined. Id.; see Medford v. State, 13 S.W.3d

769, 772 (Tex. Crim. App. 2000) (explaining that jurors should be provided

uniform definition of statutorily undefined terms like “arrest,” which have acquired

precise legal meaning).

       The Court classified “operate” as a common term subject to interpretation

according to its common usage, observing that “nothing in our case law suggests

that a risk exists that jurors may arbitrarily apply an inaccurate definition to the

term ‘operate’ or that an express definition is required to assure a fair

understanding of the evidence.” Kirsch, 357 S.W.3d at 650. It concluded that,

“[a]lthough the definition set forth in the charge is an appropriate definition for an

appellate court to apply in assessing the sufficiency of the evidence to support the

‘operate’ element, instructing the jurors as to that definition in this case

impermissibly guided their understanding of the term” and improperly focused the

jury on certain evidence, making it an improper comment on its weight. See id. at

652.

       In this case, the Court of Criminal Appeals abrogated earlier caselaw and

held that the term “repeated” in the telephone harassment statute “simply speaks in

terms of the number of telephone communications, it does not attempt to define the



                                         12
required frequency of the communications or temporal proximity of one

communication to another.” Wilson, 448 S.W.3d at 424. As a common term, the

jury was entitled to rely on its understanding of “repeated.” See id. Thus, similar

to the challenged definition in Kirsch, the proffered definition would have

impermissibly confined the jury’s understanding of the term and improperly

focused them on the frequency of the calls and the length of time between them,

constituting an improper comment on the weight of the evidence. Accordingly, we

hold that the trial court correctly rejected the proffered definition. See Kirsch, 357

S.W.3d at 652.

II.   Evidentiary Complaints

      A.     Standard of review

      We review the trial court’s evidentiary rulings for abuse of discretion. See

Layton v. State, 280 S.W.3d 235, 240 (Tex. Crim. App. 2009); Montgomery v.

State, 810 S.W.2d 372, 380, 391 (Tex. Crim. App. 1990). A trial court abuses its

discretion if its decision is outside the zone of reasonable disagreement or if it acts

without reference to guiding rules or principles. Burden v. State, 55 S.W.3d 608,

615 (Tex. Crim. App. 2001); Montgomery, 810 S.W.2d at 391. If the ruling was

correct under any theory of law applicable to the case, we must uphold the

judgment. Martin v. State, 173 S.W.3d 463, 467 (Tex. Crim. App. 2005).




                                          13
      B.    Admission of extraneous-act evidence

      Wilson challenges the trial court’s admission of evidence of many incidents

demonstrating her problematic and deteriorating behavior in the neighborhood

toward various neighbors over a span of several years. Wilson objected to the

evidence under Texas Rules of Evidence 403 and 404(b) before and during trial

and received running objections to the State’s use of the evidence throughout the

trial, preserving her challenge for appellate review. See Clark v. State, 365 S.W.3d

333, 339 (Tex. Crim. App. 2012) (citing TEX. R. APP. P. 33.1(a)(1)(A)).

      Rule 404(b) provides that “[e]vidence of other crimes, wrongs or acts is not

admissible to prove the character of a person in order to show action in conformity

therewith.” TEX. R. EVID. 404(b). The Supreme Court of the United States has

explained that

      Rule 404(b) is rooted in the common-law tradition of disallowing the
      prosecution for using any evidence of a defendant’s evil character to
      establish probability of his guilt. . . . The state may not show
      defendant’s prior trouble with the law, specific criminal acts, or ill
      name among his neighbors, even though such facts might logically be
      persuasive that he is by propensity a probable perpetrator of the crime.
      The inquiry is not rejected because character is irrelevant; on the
      contrary, it is said to weigh too much with the jury and to so over
      persuade them as to prejudge one with a bad general record and deny
      him a fair opportunity to defend against a particular charge.”

Michelson v. United States, 335 U.S. 469, 475–76, 69 S. Ct. 213, 218 (1948),

quoted in Old Chief v. United States, 519 U.S. 172, 182, 117 S. Ct. 644, 650–51



                                        14
(1997). Rule 404(b) further provides that evidence may be admissible for other

purposes, “such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.” TEX. R. EVID. 404(b); see

Old Chief, 519 U.S. at 187, 117 S. Ct. at 653. For purposes of justifying the

admission of extraneous-offense evidence, intent is a contested issue if the required

intent for the primary offense cannot be inferred from the act itself or if the

defendant presents evidence to rebut the inference that the required intent existed.

Caro v. State, 771 S.W.2d 610, 617 (Tex. App.—Dallas 1989, no pet.); McGee v.

State, 725 S.W.2d 362, 364 (Tex. App.—Houston [14th Dist.] 1987, no pet.).

      Wilson complains that the extraneous-offense evidence was inadmissible

character-conformity    evidence   that   labeled   Wilson    as   a   neighborhood

troublemaker who should be convicted for her other bad behavior even if the

telephone calls themselves were not harassing in nature. The State, on the other

hand, argues that the extraneous-offense evidence was relevant to prove Wilson’s

intent to harass—an essential element of the offense—even if the calls otherwise

seemed infrequent and innocuous.

      In the first appeal, the Court of Criminal Appeals observed that the

surrounding facts and circumstances are relevant to the issue of intent. In her

concurring opinion in this case, Justice Cochran explained that

      A telephone harassment common plan or scheme might take the form
      of numerous telephone calls within a short period of time, all relating

                                          15
      to a single objective, or they might be calls that are repeated over a
      long period of time, but still relating to a single objective or goal.

      For example, a person might make various unwanted telephone calls,
      in-person harassing statements, derogatory social-media posts, false
      reports to the police, animal control, or CPS, and perhaps play
      practical jokes on the victim—all interspersed over a year or more—
      with the ultimate goal of publicly humiliating the victim, making that
      person lose her job, making her move, or literally driving her crazy.
      The telephone calls might be repeated only three or four times, but,
      coupled with the evidence of other types of harassment, they are
      sufficient to prove the person’s scheme or plan and his intent to harass
      the victim.

Wilson, 448 S.W.3d at 429 (Cochran, J., joined by Johnson and Alcala, JJ.,

concurring). Although Wilson’s multiple disparate acts were not similar to the

telephone calls on their face, the calls were part of a common scheme or plan to

harass.   The circumstances surrounding the 2006 peace bond hearing showed

Wilson’s motive for turning on Bailey, and, in many of the incidents in which

Wilson exhibited animosity toward Ballard, it was directed to some extent at

Bailey as well. The evidence of Wilson’s harassing conduct toward Bailey and

Ballard also tends to prove intent.

      Even if evidence is admissible under Rule 404(b), it may be inadmissible

under Rule 403 if its probative value is substantially outweighed by the danger of

unfair prejudice, confusion of the issues, misleading the jury, considerations of

undue delay, or needless presentation of cumulative evidence. Casey v. State, 215

S.W.3d 870, 879 (Tex. Crim. App. 2007); see TEX. R. EVID. 403. We accord the


                                        16
trial court substantial discretion in balancing the Rule 403 factors, mindful that

“the mere fact that a trial judge may decide a matter within his discretionary

authority in a different manner than an appellate judge in a similar circumstance

does not demonstrate that an abuse of discretion has occurred.” Montgomery, 810

S.W.2d at 380.

      Rule 403 favors admissibility of relevant evidence, and the presumption is

that generally, relevant evidence will be more probative than unfairly prejudicial.

Id. Unfair prejudice does not mean the evidence injures the opponent’s case—“the

central point of offering evidence.” Rogers v. State, 991 S.W.2d 263, 266 (Tex.

Crim. App. 1999). “Rather[,] it refers to ‘an undue tendency to suggest decision

on an improper basis, commonly, though not necessarily, an emotional one.’” Id.

(quoting Cohn v. State, 849 S.W.2d 817, 820 (Tex. Crim. App. 1993)).

      Although not limited to the following enumerated factors, courts should

balance the following factors under a Rule 403 analysis: (1) the probative value of

the evidence; (2) the potential of the evidence to impress the jury in some

irrational, yet indelible, way; (3) the time needed to develop the evidence; and

(4) the proponent’s need for the evidence. Prible v. State, 175 S.W.3d 724, 733

(Tex. Crim. App. 2005). The trial court is presumed to have conducted the proper

balancing test if it overrules a 403 objection, regardless of whether it conducted the




                                         17
test on the record. See Williams v. State, 958 S.W.2d 186, 195–96 (Tex. Crim.

App. 1997).

      The evidence of Bailey’s friendship with Wilson, and its ending—due, in

substantial part, to Bailey’s participation in the Ballards’ peace bond hearing,

coupled with evidence of Wilson’s bad conduct toward Bailey for the years

following the hearing—led to their interactions at the time Wilson made the

telephone calls. After the peace bond hearing, Wilson perceived Bailey as being

aligned with Ballard and against Wilson. As a result, this evidence is probative of

Wilson’s intent to harass Bailey.

      We do not reach the question of whether the trial court erred in admitting the

remaining extraneous-acts evidence—involving Wilson’s conduct toward the HOA

representative and his wife and in HOA meetings, the signs outside of her home,

and her bad behavior toward other neighbors—because, even assuming it did, it

did not affect her substantial rights. See TEX. R. APP. P. 44.2(b) (stating that non-

constitutional error “that does not affect substantial rights must be disregarded.”).

The erroneous admission of evidence does not affect substantial rights “if the

appellate court, after examining the record as a whole, has fair assurance that the

error did not influence the jury, or had but a slight effect.” Solomon v. State, 49

S.W.3d 356, 365 Tex. Crim. App. 2001), quoted in Motilla v. State, 78 S.W.3d

352, 355 (Tex. Crim. App. 2002); Martinez v. State, No. 01–10–00622–CR, 2011



                                         18
WL 5026457, at *4 (Tex. App.—Houston Oct. 20, 2011, pet. ref’d) (mem. op., not

designated for publication).     In determining the extent to which the error

influenced the jury, we consider the entire record, the nature of the evidence

supporting the verdict, the character of the alleged error and its connection with

other evidence in the case, and whether the State emphasized the error. Motilla, 78

S.W.3d at 355–56.      The remaining extraneous-acts evidence was not highly

inflammatory and did not take a substantial amount of time for the State to present,

and was in many ways repetitive of the un-neighborly conduct that Wilson had

engaged in toward Bailey and Ballard.

      At Wilson’s request, the trial court gave the jury a limiting instruction,

informing the jurors about the purpose of the evidence and warning that they

should not consider it for any purpose unless from the evidence presented it found

beyond a reasonable doubt that Wilson had committed the extraneous acts. This

instruction minimized the prejudice associated with the extraneous-acts evidence.

See Miller v. State, 196 S.W.3d 256, 268 (Tex. App.—Fort Worth 2006, pet. ref d);

Simpson v. State, 886 S.W.2d 449, 452 (Tex. App.—Houston [1st Dist.] 2003, pet.

ref’d); see also Robinson v. State, 701 S.W.2d 895, 899 (Tex. Crim. App. 1985)

(“A proper instruction on the limited use of an extraneous offense will also lessen

the prejudice.”). We must presume that the jury followed the trial court’s




                                        19
instruction. See Gamez v. State, 737 S. W.2d 315, 324 (Tex. Crim. App. 1987).

We thus reject Wilson’s extraneous-offense evidentiary challenge.

      C.     Exclusion of interview recording

      Relying on the rule of optional completeness, Wilson proffered the audio

recording of Officer Stevenson’s interview with Nicole Bailey in connection with

her cross-examination of the officer. Wilson contends that the trial court erred in

excluding the tape because it would have shown that Bailey was not as upset and

traumatized by Wilson’s actions closer in time to their occurrence as she seemed

during her trial testimony.

      The rule of optional completeness “is designed to reduce the possibility of

the jury receiving a false impression from hearing only a part of some act,

conversation, or writing.” Walters v. State, 247 S.W.3d 204, 218 (Tex. Crim. App.

2007), quoted in Peña v. State, 353 S.W.3d 797, 814 (Tex. Crim. App. 2011).

Wilson did not seek to impeach Bailey with the recording, and the State did not

offer any part of the recording during Officer Stevenson’s direct testimony.

Stevenson testified that, during the interview, Bailey “exhibited an array of

emotions from laughing to crying to telling me she is scared.” This is a reasonably

accurate description of the recorded interview. We hold that the trial court acted

within its discretion in determining that the evidence presented by the State did not

create a false impression that admission of the recording would have corrected.



                                         20
III.   First Amendment Challenges

       In a supplemental brief after remand, Wilson brings both facial and as-

applied First Amendment challenges to the telephone harassment statute, claiming

that it is void for vagueness and overbreadth.1         Wilson acknowledges that,

generally, a defendant may not raise a facial challenge based on constitutional

vagueness or overbreadth for the first time on appeal. See Karenev v. State, 281

S.W.3d 428, 434 (Tex. Crim. App. 2009). Wilson did not raise her facial challenge

in the trial court or in this court on direct appeal. But, relying on an opinion

dissenting from the denial of her motion for rehearing in the Court of Criminal

Appeals, in which the dissenting justices raised the potential for constitutional

infirmity in connection with the statute, she requests that we allow supplemental

briefing on the issue on remand. See Wilson, 448 S.W.3d at 430 (Alcala, J., joined

by Johnson and Cochran, JJ., dissenting from denial of rehearing).

       Generally, an appellant must raise an issue in her principal brief to have it

reviewed on appeal. See TEX. R. APP. P. 38.3; Barrios v. State, 27 S.W.3d 313,

322 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d). If an issue is raised later in

the appellate proceedings, Rule 38.7 provides that a “brief may be amended or


1
       Wilson attempted to raise her First Amendment challenges in a motion for
       rehearing in the Court of Criminal Appeals. A majority of the Court denied the
       motion without opinion. See Wilson v. State, 448 S.W.3d 418, 430 (Tex. Crim.
       App. 2014) (denial of rehearing, followed by dissent from denial by Alcala, J.,
       joined by Johnson and Cochran, JJ.).

                                          21
supplemented whenever justice requires, on whatever reasonable terms the court

may prescribe.” TEX. R. APP. P. 38.7. We therefore consider whether justice

requires us to address the constitutional claims in Wilson’s supplemental briefing

even though she did not raise them until the case was on rehearing in the Court of

Criminal Appeals. We conclude that well-established error preservation rules

requiring that such complaints be made both in the trial court and in the initial

briefing on appeal preclude our consideration of these arguments on remand.

      A.     Facial challenge

      First, the Texas Court of Criminal Appeals has held that an appellant may

not raise a facial challenge to the constitutionality of a statute for the first time on

appeal. Karenev, 281 S.W.3d at 434. The Court of Criminal Appeals premised its

holding in Karenev on the doctrine that “[s]tatutes are presumed to be

constitutional until it is determined otherwise” and “[t]he State and the trial court

should not be required to anticipate that a statute may later be held to be

unconstitutional.” Id.

      Wilson concedes that she did not assert her facial First Amendment

challenge in the trial court. But she contends that the rationale that Karenev

applies to the State and the trial court should also apply to her—namely, that she

should not be required to have anticipated that the Court of Criminal Appeals

would re-interpret the telephone harassment statute in a way that arguably gives



                                          22
rise to the constitutional infirmity that she asserts. She claims that, as a result of

the Court’s disavowal of its opinion in Scott, in which it had offered a definition

for the statute’s use of the term “repeated,” it is now impossible to know what

timing, frequency, and content of calls will make the caller subject to criminal

prosecution.

      But any constitutional infirmity would lie with the statute as written at the

time of Wilson’s offense, and the members of the high court disagreed as to the

importance of the disavowed definition from Scott, with the majority concluding

that it did not shed light on the statutory elements of criminal telephone

harassment. Compare Wilson, 448 S.W.3d at 422 (majority opinion) (finding Scott

“neither controlling nor persuasive” and describing its definition of “repeated” as

ambiguous, inartful, and confusing) with id. at 427 (Cochran, J., joined by Johnson

and Alcala, JJ., concurring) (taking issue with majority’s rejection of discussion

“repeated in Scott” and opining that majority’s “new definition clearly invites a

vagueness and overbreadth challenge to the statute”).

      Further, Wilson declined to advance a facial challenge to the telephone

harassment statute’s constitutionality in the trial court because, she contends, it

would have been futile. Futility does not excuse the requirement that a party must

raise a constitutional challenge to a statute in the trial court to preserve it for

appellate review. See Sanchez v. State, 120 S.W.3d 359, 365–67 (Tex. Crim. App.



                                         23
2003); Schuster v. State, 435 S.W.3d 362, 364–65 (Tex. App.—Houston [1st Dist.]

2014, no pet.). Accordingly, we hold that Wilson waived her facial challenge and

thus decline to consider it, because it was first raised in supplemental briefing on

remand.

      B.     As-applied challenge

      Second, with respect to her as-applied challenge, Wilson could have

presented her claim on direct appeal to this court. After the State presented its case

in the trial court, Wilson moved to dismiss the charge against her, contending that

the statute, as applied in the case against her, violated her First Amendment rights.

The trial court denied the motion. Wilson did not address this preserved challenge

in her principal brief to this Court. As a result, we have no basis for finding that

justice requires consideration of this argument now and decline to consider it.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Jane Bland
                                              Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).

                                         24